1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   GUILLERMO CARRANZA,                               )   Case No.: 1:18-cv-1394- JLT
                                                       )
12                  Plaintiff,                         )   ORDER GRANTING PLAINTIFF’S MOTION
                                                       )   TO PROCEED IN FORMA PAUPERIS
13          v.                                         )   (Doc. 2)
                                                       )
14   COMMISSIONER OF SOCIAL SECURITY,                  )   ORDER DIRECTING CLERK TO ISSUE
                                                       )   SUMMONS, SOCIAL SECURITY CASE
15                  Defendant.                         )   DOCUMENTS, AND SCHEDULING ORDER
                                                       )
16                                                     )   ORDER DIRECTING SERVICE OF THE
                                                       )   COMPLAINT
17
18          Guillermo Carranza seeks to proceed in forma pauperis with an action for judicial review of the
19   administrative decision denying his application for Social Security benefits. Pending before the Court
20   are the complaint and the motion to proceed in forma pauperis. (Docs. 1, 2) For the following reasons,
21   the Court finds service of the complaint is appropriate.
22   I.     Proceeding in forma pauperis
23          The Court may authorize the commencement of an action without prepayment of fees “by a
24   person who submits an affidavit that includes a statement of all assets such person . . . possesses [and]
25   that the person is unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a). The Court
26   reviewed the financial status affidavit (Doc. 2), and finds the requirements of 28 U.S.C. § 1915(a) are
27   satisfied. Therefore, Plaintiff’s request to proceed in forma pauperis is GRANTED.
28   ///

                                                           1
1    II.     Screening Requirement

2            When an individual seeks to proceed in forma pauperis, the Court is required to review the

3    complaint and shall dismiss a complaint, or portion of the complaint, if it is “frivolous, malicious or

4    fails to state a claim upon which relief may be granted; or . . . seeks monetary relief from a defendant

5    who is immune from such relief.” 28 U.S.C. § 1915A(b); 28 U.S.C. § 1915(e)(2). A plaintiff’s claim is

6    frivolous “when the facts alleged rise to the level of the irrational or the wholly incredible, whether or

7    not there are judicially noticeable facts available to contradict them.” Denton v. Hernandez, 504 U.S.

8    25, 32-33 (1992).

9    III.    Pleading Standards

10           General rules for pleading complaints are governed by the Federal Rules of Civil Procedure. A

11   pleading must include a statement affirming the court’s jurisdiction, “a short and plain statement of the

12   claim showing the pleader is entitled to relief; and . . . a demand for the relief sought, which may

13   include relief in the alternative or different types of relief.” Fed. R. Civ. P. 8(a).

14           A complaint must give fair notice and state the elements of the plaintiff’s claim in a plain and

15   succinct manner. Jones v. Cmty. Redevelopment Agency, 733 F.2d 646, 649 (9th Cir. 1984). The

16   purpose of the complaint is to give the defendant fair notice of the claims against him, and the grounds

17   upon which the complaint stands. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002). The

18   Supreme Court noted,

19           Rule 8 does not require detailed factual allegations, but it demands more than an
             unadorned, the-defendant-unlawfully-harmed-me accusation. A pleading that offers
20           labels and conclusions or a formulaic recitation of the elements of a cause of action will
             not do. Nor does a complaint suffice if it tenders naked assertions devoid of further
21
             factual enhancement.
22
23   Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (internal quotation marks and citations omitted). Vague

24   and conclusory allegations do not support a cause of action. Ivey v. Board of Regents, 673 F.2d 266,

25   268 (9th Cir. 1982). The Court clarified further,

26           [A] complaint must contain sufficient factual matter, accepted as true, to “state a claim
             to relief that is plausible on its face.” [Citation]. A claim has facial plausibility when
27           the plaintiff pleads factual content that allows the court to draw the reasonable
             inference that the defendant is liable for the misconduct alleged. [Citation]. The
28

                                                            2
1             plausibility standard is not akin to a “probability requirement,” but it asks for more than
              a sheer possibility that a defendant has acted unlawfully. [Citation]. Where a complaint
2             pleads facts that are “merely consistent with” a defendant’s liability, it “stops short of
              the line between possibility and plausibility of ‘entitlement to relief.’
3
4    Iqbal, 556 U.S. at 679 (citations omitted). When factual allegations are well-pled, a court should
5    assume their truth and determine whether the facts would make the plaintiff entitled to relief; legal
6    conclusions are not entitled to the same assumption of truth. Id. The Court may grant leave to amend a
7    complaint to the extent deficiencies of the complaint can be cured by an amendment. Lopez v. Smith,
8    203 F.3d 1122, 1127-28 (9th Cir. 2000) (en banc).
9    IV.      Discussion and Analysis
10            Plaintiff seeks review of a decision by the Commissioner of Social Security denying disability
11   benefits. (Doc. 1) The Court may have jurisdiction pursuant to 42 U.S.C. § 405(g), which provides:
12            Any individual, after any final decision of the Commissioner made after a hearing to
              which he was a party, irrespective of the amount in controversy, may obtain a review of
13            such decision by a civil action commenced within sixty days after the mailing to him of
              such decision or within such further time as the Commissioner may allow. Such action
14            shall be brought in the district court of the United States for the judicial district in
              which the plaintiff resides, or has his principal place of business . . . The court shall
15            have power to enter, upon the pleadings and transcript of the record, a judgment
              affirming, modifying, or reversing the decision of the Commissioner of Social Security,
16            with or without remanding the cause for a rehearing.

17   Id. Except as provided by statute, “[n]o findings of fact or decision of the Commissioner shall be
18   reviewed by any person, tribunal, or governmental agency.” 42 U.S.C. § 405(h).
19            Plaintiff alleges the Appeals Council responded to a request for review of the decision denying
20   benefits on August 3, 2018, at which time the decision of the administrative law judge became the final
21   decision of the Commissioner. (Doc. 1 at 2) Accordingly, Plaintiff’s request for judicial review was to
22   be filed no later than October 9, 2018.1 Because Plaitniff initiated this action by filing his complaint on
23   October 9, 2018, the request for judicial review of the decision is timely.
24   ///
25   ///
26
              1
                 The sixty-fifth day fell on Sunday Ocotober 7, which was followed by a federal holiday on October 8. Thus, the
27   statute of limtiations was extended to October 9, 2018. See Fed. R. Civ. Pro. 6(a)(1)(C) (“if the last day [of a statute of
     limitations period] is a Saturday, Sunday, or legal holiday, the period continues to run until the end of the next day that is
28   not a Saturday, Sunday, or legal holiday”).

                                                                   3
1    V.      Conclusion and Order

2            Plaintiff’s complaint states a cognizable claim for review of the administrative decision denying

3    Social Security benefits. Based upon the foregoing, the Court ORDERS:

4            1.     Plaintiff’s motion to proceed in forma pauperis (Doc. 2) is GRANTED;

5            2.     The Clerk of Court is DIRECTED to issue summons as to the defendant, Nancy

6                   Berryhill, Acting Commissioner of Social Security;

7            3.     The Clerk of Court is DIRECTED to issue and serve Plaintiff with Social Security Case

8                   Documents, including the Scheduling Order, Order regarding Consent, the Consent

9                   Form, and USM-285 Forms; and

10           4.     The U.S. Marshal is DIRECTED to serve a copy of the complaint, summons, and this

11                  order upon the defendant as directed by Plaintiff in the USM Forms.

12
13   IT IS SO ORDERED.

14        Dated:   October 16, 2018                           /s/ Jennifer L. Thurston
15                                                     UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        4
